Citation Nr: 0028537	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 
1967.



The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO, in pertinent part, granted 
an increased evaluation to 60 percent for postoperative 
residuals of a herniated nucleus pulposus of the lumbar 
spine, effective January 3, 1997, and denied entitlement to a 
TDIU.

In a June 1997 rating decision, the RO continued the 
40 percent evaluation for postoperative residuals of a 
herniated nucleus pulposus of the lumbar spine.  The veteran 
filed a notice of disagreement, stating he was seeking a 
60 percent evaluation.  In the November 1998 rating decision, 
the RO, in granting the 60 percent evaluation, informed the 
veteran that this was considered a full grant of benefits as 
to that claim.  The veteran did not continue his appeal as to 
this issue, and thus it is not otherwise considered part of 
the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


In the VA Form 646, Statement of Accredited Representation in 
Appealed Case, received in August 1999, the veteran's 
representative stated the veteran was currently drawing 
Social Security Administration disability benefits.  The 
Board finds that such records are potentially relevant to the 
veteran's claim of entitlement to a TDIU.

Additionally, at the time the veteran submitted his notice of 
disagreement as to the denial of entitlement to a TDIU, he 
attached a statement from an employment vocational counselor.  
The Board finds that a VA examiner should have the 
opportunity to examine the veteran and review the opinion of 
the employment vocational counselor.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the RO should advise him 
that he should identify any medical care 
providers who may have additional records 
referable to treatment of his service-
connected disabilities rated as 
postoperative residuals of herniated 
nucleus pulposus of the lumbar spine, 
essential hypertension with residuals of 
rheumatic heart disease, gouty arthritis 
to include rheumatoid arthritis, and 
hemorrhoids, and inability to work.  
After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the Social 
Security Administration the complete 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should schedule the veteran 
for an appropriate VA examination(s) for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated studies should be conducted.

The examiner(s) should report clinical 
findings as to each of the veteran's 
service-connected disabilities of 
postoperative residuals of herniated 
nucleus pulposus of the lumbar spine; 
essential hypertension with residuals of 
rheumatic heart; gouty arthritis, to 
include rheumatoid arthritis; and 
hemorrhoids.  The examiner(s) is/asked 
asked to review the January 1998 VA 
examiner's opinion and the January 1999 
employment vocational counselor's opinion 
and should state whether the veteran is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  The opinion expressed by 
the examiner(s) should be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for a scheduled VA examination(s) may result in the 
denial of his claim for a TDIU.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


